NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit
                                     2007-1082


                              SYSTEM GENERAL CORP.,

                                                    Appellant,

                                           v.


                       INTERNATIONAL TRADE COMMISSION,

                                                    Appellee,

                                          and

                            POWER INTEGRATIONS, INC.,

                                                    Intervenor.


     J. Michael Jakes, Finnegan, Henderson, Farabow, Garrett & Dunner, L.L.P., of
Washington, D.C., argued for appellant. On the brief was Elizabeth A. Niemeyer.

       Michelle Walters, Attorney, Office of the General Counsel, United States
International Trade Commission, of Washington, DC, argued for appellee. With her on
the brief were James M. Lyons, General Counsel, and Wayne W. Herrington, Assistant
General Counsel.

       Howard G. Pollack, Fish & Richardson P.C. , of Redwood City, California, argued
for intervenor. With him on the brief were Michael R. Headley, and Frank E.
Scherkenbach, of Boston, Massachusetts. Of counsel were Tamara Fraizer, of
Redwood City, California, and William E. Sekyi, of Washington, DC.

Appealed from: United States International Trade Commission
                     NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit

                                    2007-1082


                           SYSTEM GENERAL CORP.,

                                                           Appellant,
                                         v.

                     INTERNATIONAL TRADE COMMISSION,

                                                           Appellee,
                                        and

                          POWER INTEGRATIONS, INC.,

                                                           Intervenor.

                                JUDGMENT
ON APPEAL from the       United States International Trade Commission

In CASE NO(S).           337-TA-541

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:           AFFIRMED. See Fed. Cir. R. 36



Per Curiam (NEWMAN, Circuit Judge, CLEVENGER, Senior Circuit Judge, and DYK,
Circuit Judge).


                                              ENTERED BY ORDER OF THE COURT


DATED: November 19, 2007                      /s/ Jan Horbaly
                                              Jan Horbaly, Clerk